Corrected Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 06/30/2022 was filed after the mailing date of the Notice of Allowance on 05/02/2022. The submission is in compliance with the provisions of 37 CFR 1.97(d) because the statement as required by 37 CFR 1.97(e)(1) and the fee as set forth under 37 CFR 1.17(p) have been provided before Issue Fee Payment. Accordingly, the information disclosure statement has been considered.
	No item of information listed on the aforementioned information disclosure statement necessitates re-opening prosecution due to a prior-art rejection. 
	Specifically, the single reference listed on the aforementioned information disclosure statement teaches of measuring thicknesses in multiple locations and varying the laser intensity due to results of the multiple locations. Flatness and multiple wafers/substrates are not mentioned. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05 July 2022
/John P. Dulka/Primary Examiner, Art Unit 2895